 MONONGAHELA VALLEY HOSPITAL. INC.69Monongahela Valley Hospital, Inc. and UnitedSteelworkers of America and its Local UnionNO. 8041, AFL-CIO. Case 6-CA-11995March 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn November 9, 1979, Administrative LawJudge David S. Davidson issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, MonongahelaValley Hospital, Inc., Charleroi and Carroll Town-ship, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Pur-suant to a charge filed on January 22, 1979, by UnitedSteelworkers of America and its Local Union No. 8041,AFL-CIO, referred to herein as the Union, a complaintissued on March 19, 1979, alleging that boiler firemen/maintenance mechanics' at Respondent's Charleroi divi-sion are included in the bargaining unit for which Re-spondent recognizes the Union or in the alternative arean accretion to that unit and that Respondent has violat-ed Section 8(a)(5) and (1) of the Act by refusing to rec-ognize the Union as the representative of the Charleroiboiler firemen. In its answer Respondent denies the com-mission of any unfair labor practices.A hearing was held before me in Pittsburgh, Pennsyl-vania, on June 19, 1979. At the conclusion of the hearingthe parties waived oral argument and were given leaveto file briefs which have been received from the GeneralCounsel and Respondent.I For convenience, boiler firemenl/maintenance mechanics are referredto herein sinply as boiler firemen248 NLRB No. 13Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Pennsylvania corporation with itsprincipal office located in Monongahela, Pennsylvania,where it provides health care services. Respondent'sannual gross revenues are in excess of $250,000 and it an-nually recieves goods and materials valued in excess of$50,000 directly from points outside the Commonwealthof Pennsylvania. I find that Respondent is an employerengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to assert ju-risdiction herein.II. THE I.ABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE AL..EGED UNFAIR LABOR PRACTICESA. The FactsBefore September 1978, Respondent operated two sep-arate hospital facilities at Charleroi and Monongahela,Pennsylvania. Following Pennsylvania Labor RelationsBoard and National Labor Relations Board elections, theUnion was certified as the collective-bargaining represen-tative first at Charleroi and then at Monongahela forunits consisting of all employees other than nurses, confi-dential employees, professional employees, and supervi-sors. Following the second certification, the partiesagreed to merge the two units into a single bargainingunit and to extend the terms of the existing Charleroicontract to the Monongahela employees.By July 1977, when the contract expired, Respondenthad undertaken to build a single replacement facility inCarroll Township to which it intended to remove the pa-tient care facilities at Charleroi and Monongahela. In thenegotiations for a new agreement in the spring of 1977,the parties discussed the impact of the move on the con-tract and agreed that the contract would apply to thenew facility upon its completion. The Union proposed inaddition that if the old facilities remained in use after themove, the jobs at those facilities should remain a part ofthe bargaining unit. However, it offered to exempt thosefacilities from operation of a successorship clause if Re-spondent were to sell the old facilities thereafter. TheUnion argued that the bargaining unit employees shouldhave an opportunity to retain jobs at the old facilities be-cause it was anticipated that up to 100 of them would belaid off as a result of the move.2Respondent took theposition that the future disposition and use of the old fa-cilities had not been determined and that it would bemore difficult to sell them if the Union continued to rep-resent the employees at them. The issue was discussed2 Although Respondent had anticipated a reduction in force after themove, ultimately Respondent needed to add employees at Carroll Town-ship because of the size of the building and the addition of new services 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the beginning of negotiations in April through theend of May when the Union removed its proposal fromthe table.The parties ultimately reached an agreement effectiveJuly 1, 1977, for a 4-year period which contained the fol-lowing provisions pertinent to recognition:SECTION I -AGREEMENTThis Agreement, effective July 1, 1977, is be-tween Monongahela Valley Hospital, Incorporatedwhich presently operates non-profit acute care fa-cilities at its Charleroi and Monongahela Divisionsand will in the future replace such facilities with afacility adjacent to Country Club Road in CarrollTownship, Washington County, Pennsylvania, her-einafter referred to as the "Hospital" and UnitedSteelworkers of America, in behalf of Local Union8041, hereinafter referred to as the "Union."SECTION III -UNION SECURITYB. RecognitionI. The Hospital recognizes the Union as the soleand exclusive bargaining agent for the purposes ofnegotiating wage rates, hours of work and otherconditions of employment for all of the employeesof the Hospital excluding nurses, supervisors, confi-dential and all others as defined in the NationalLabor Relations Act.In the spring of 1978, as the Carroll Township facilitywas nearing completion, Respondent informed the Unionthat the old facilities were not going to be sold at thatpoint and thereafter, in May or June 1978, Respondentindicated that it would continue to need boiler firemen atthe Charleroi facility. Respondent suggested that four ofthe boiler firemen then at Charleroi remain there, thatthe Union continue to represent the boiler firemen atCharleroi, and that the boiler firemen positions at thenew location be posted. The Union initially agreed, butin July Respondent asked the boiler firemen who wantedto remain at Charleroi to sign a statement which unionrepresentatives construed as waiving their seniorityrights at Carroll Township. The Union protested andagain proposed broader recognition for the Union as therepresentative of all employees Respondent mightemploy at Charleroi with seniority rights at both loca-tions, but with no right to continued recognition if Re-spondent sold the facility. Respondent rejected the pro-posal and told the Union that in the circumstances theboiler firemen working at Charleroi would all be trans-ferred to the new facility.In September 1978, shortly before the new facility wasto open union representatives asked Personnel DirectorFrederick Auretto about the possibility that some laun-dry employees would be kept at Charleroi until the laun-dry facilities at the new building were operable. In thatconnection the Union repeated its proposal for continuedrepresentation of Respondent's employees at Charleroi.Respondent again rejected the Union's proposal and in-formed the Union that the laundry employees wouldmove to the new facility at the same time as the rest ofthe bargaining unit.On September 29, 1978, Respondent moved both pa-tients and staff into the new Carroll Township facility,which is about 3 miles from each of the old buildings.After the move, two doctors, who are members of Re-spondent's staff, continued to maintain and regularly uti-lize offices at Charleroi to see patients, and Respondentcontinued to store medical records, furniture, and sup-plies at Charleroi because of a lack of storage space atthe new facility.Respondent's board of directors has established a plan-ning committee to investigate possible future uses for theCharleroi facility, including possible renovation so thatRespondent can operate it as an extended care facility.At the time of the hearing that committee had reachedno conclusions.In September, before the move, Respondent advertisedfor boiler firemen to work at Charleroi after September29, and Respondent hired several boiler firemen to con-tinue operating the boilers there. Since September 29 theboiler operators at Charleroi receive the same benefits asunit and nonunit employees at Carroll Township. Thenature of their work is essentially the same as the workof the boiler firemen at Charleroi before September 29and is similar to the work of the boiler firemen at CarrollTownship. Both before and after the move, the boilerfiremen in Charleroi were supervised by Assistant Engi-neer Hassick who also supervises the boiler firemen atCarroll Township. For the first 2 weeks after the moveHassick spent considerable time at Charleroi training thenew boiler firemen, and thereafter visited Charleroi oc-casionally to bring in work schedules, pick up timecards,and to help the boiler firemen with any problems thatarose.On occasion Charleroi boiler firemen visit the CarrollTownship facility to get supplies, paychecks, and time-cards. Clerical employees in the bargaining unit at Car-roll Township have visited Charleroi to obtain andreturn patient records stored there, and boiler firemenfrom Carroll Township have visited Charleroi to movewheelchairs and furniture stored there and to borrowsupplies. 3After Respondent hired the boiler firemen at Charle-roi, Local Union President Oliphant discussed the matterwith then International Union Representative Czelen. AsCzelen was about to retire, and they were trying tofinish a job description classification program, they didnothing further about the boiler firemen until Interna-tional Union Representative Kutska was assigned to re-place Czelen in January 1979.On January 9, 1979, Kutska notified Respondent thatthe Union claimed the right to represent the Charleroiboiler firemen. On January 16, Respondent informed theUnion that it would not recognize it as the representativeI There is disputed testimony as to the use of the Charleroi laundryfacility by bargaining unit employees since the move to Carroll Town-ship. I have credited Respondent's administrator that those facilities wereused only by supervisors from Charleroi on two occasions and that a bar-gaining unit employee drove the truck between the two locations onthose occasions. MONONGAHELA VALLEY HOSPITAL, INC.71of the boiler firemen at Charleroi, Thereafter the Unionfiled the charge in this case.B. Concluding FindingsThe General Counsel contends that the Charleroiboiler firemen were concededly in the bargaining unitbefore the Carroll Township facility opened and thatwhen Respondent continued to employ boiler firemen atCharleroi after the move they remained a part of the bar-gaining unit. In the alternative, the General Counsel con-tends that if the original unit is viewed as having beentransferred entirely to Carroll Township the boiler fire-men at Charleroi are an accretion to that unit.Respondent contends that the new facility at CarrollTownship and the old facility at Charleroi are two sepa-rate and distinct operations, that Carroll Township is ahealth care facility while Charleroi is not, and that itwould be inappropriate to combine the employees at thetwo locations in a single unit because it would subjectthe Charleroi employees to restrictions not otherwise ap-plicable to them and would burden collective-bargainingnegotiations. Respondent contends that such a combina-tion is particularly inappropriate for boiler firemen be-cause they are traditionally found to constitute separateappropriate units even in the face of factors showingtheir community of interest with other employees. Re-spondent also disputes the General Counsel's contentionthat the Charleroi boiler firemen constitute an accretionto the Carroll Township unit and Respondent contendsfinally that the Union waived its rights to represent theCharleroi boiler firemen by its conduct during and after1977 contract negotiations.There is no question that the classification of boilerfiremen falls within the description of the unit for whichthe Union is recognized. The only issue, apart fromwaiver, is whether the move of practically all of Respon-dent's operations into new facilities effected such achange at Charleroi that the employees working there asboiler firemen, the only category of employees remainingat Charleroi, lack a community of interest with Respon-dent's other employees and should be excluded fromtheir bargaining unit.It is true that what remains at Charleroi is but ashadow of Respondent's former full hospital facility atthat location. However, what remains retains its relationto the former use of the Charleroi facility, and there isno additional use of that location which might bedeemed to change its character. It is still used for the of-fices of two doctors and to house records and supplies ofthe hospital. Employees at each facility have occasion tovisit the other in the course of their duties. The boilerfiremen directly at issue have common supervision withthose at Carroll Township, and the benefits of bothgroups are the same. At the inception of the bargainingrelationship between the parties and at the time the mostrecent agreement was executed the bargaining unit spe-cifically included Charleroi division employees. Thesefactors all support a conclusion that the two groups ofemployees retain a community of interest and that the 3-mile physical separation of Charleroi from CarrollTownship would not warrant excluding the Charleroiboiler firemen from the unit represented by the Union.Respondent's initial contrary contention is that the em-ployees at the two facilities lack a community of interest,because the two facilities are separate and distinct, withone constituting a health care facility and the other not.Respondent's premise that Charleroi is no longer a healthcare facility is subject to question. The cases relied on byRespondent deal with employers who furnish no patientcare at any facility.4The appropriate characterization ofa facility such as Charleroi which is part of an institutiondevoted to patient care does not appear to have beenpreviously decided. I would find that the proximity ofCharleroi to Carroll Township, the interrelation of thelimited operations at Charleroi to the operation of theCarroll Township hospital, the common supervision ofthe Charleroi employees with Carroll Township employ-ees, and the visits of employees from one facility to theother warrant viewing Charleroi and Carroll Townshipas an integrated entity, all constituting a health care insti-tution.6However, I find it unnecessary to decide thatissue, for, even if Charleroi were viewed otherwise, theclaimed impediments to including employees at both lo-cations in a single unit are insubstantial and to someextent internally inconsistent.Respondent contends first that to include the Charleroiemployees within the Carroll Township unit would avethe undesirable result of requiring the Charleroi employ-ees to comply with the special notice and mediation pro-cedures applicable to health care institutions despite thefact that they do not work in one. Respondent then con-tends that including health care and nonhealth care em-ployees in a single unit would also add to the burden ofthe parties in negotiations because part of the unit wouldoperate under one set of negotiating rules while theother would be subject to different rules. If in fact theCharleroi employees are subject to health care noticeand mediation procedures, then the parties would not beconfronted with two sets of negotiating rules. But in anyevent neither possibility presents a substantial factorwhich outweighs factors set forth above which show acommunity of interest between the two groups of em-ployees. The special notice and mediation proceduressimply allow more time for negotiation and mediationbefore parties may resort to a strike. Assuming that in-clusion of the Charleroi employees in the unit with theCarroll Township employees would subject the Charle-roi employees to these provisions and defer their right tostrike, they would gain from such inclusion the advan-tages those procedures are designed to provide in theform of increased opportunity for settlement withoutstriking. Their inclusion would bring to them the addedadvantage of uniform concerted action among all of Re-spondent's nonprofessional employees. Assuming that in-clusion of the Charleroi employees in the same unit withthe Carroll Township employees would subject the par-ties to two sets of negotiating rules, since there would bea single unit, the more stringent health care notice provi-sions would undoubtedly be followed by the parties forBoston Medical Laboratory, Inc., 235 NLRB 1271 (1978); DamonMedical Laboratory, Inc.., 234 NLRB 333 (1978).Cf Orange Belt District Council of Painters No. 48, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO (Saint Joseph Hospi-tarol), 243 NLRB No. 113 (1979) 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire unit, and the only likely difference would bethat a strike could commence at Charleroi sooner than atCarroll Township and without 10 days' notice of intent.The burden on the parties would be no less and probablygreater if separate units were established, for separate ne-gotiations as well as negotiating procedures might thenbe required. Thus the claimed burden on the parties isnot a factor to be considered in determining whether theCharleroi employees should be excluded from the overallunit.Respondent next contends that inclusion of boiler fire-men at Charleroi with other employees is especially inap-propriate because of the Board's policy of finding sepa-rate units of such employees appropriate even wherethere is a high degree of plant integration. The Board'spolicy is to find such units appropriate where a separateunit is actively sought.6But these policies do not weighagainst a finding that such employees have community ofinterests with other employees where their inclusion withother employees is sought. Thus, it is the Board's policyto direct self-determination elections where craft or de-partmental severance is sought, where either a separateor overall unit may be appropriate.?Moreover, in thiscase, the community of interests between the Charleroiboiler firemen and the Carroll Township employees isbuttressed by the fact that the boiler firemen at CarrollTownship are included in the unit. I find therefore thatthe Charleroi boiler firemen have a community of inter-est with the Carroll Township bargaining unit employeeswhich supports their continued inclusion in the unit.There remains for consideration Respondent's conten-tion that the Union by its conduct in and after the 1977negotiations waived its right to bargain for the Charleroiboiler firemen as part of the overall bargaining unit. Re-spondent contends initially that the standard to be ap-plied in determining this issue is the normal contractualinterpretation test set forth in the majority opinion in Ra-dioear Corporation, 199 NLRB 1161 (1972), rather thanthe clear and unmistakable waiver test more traditionallyapplied by the Board in determining whether rightsunder the Act have been waived. However, since Ra-dioear, a panel majority has applied the stricter standardin Hunt Brothers Corporation, Inc., 219 NLRB 177 (1975),which involved a waiver issue similar to that in this case,and I find that standard applicable here.8First to be considered is the effect of the 1977 negotia-tions and contract. At the time of those negotiations theCarroll Township facility was not yet completed and formore than a year after the agreement was reached it ap-plied to the operations at Charleroi and Mononogahelaas in the past. At the time of the negotiations, while theparties knew that the Carroll Township facility wouldeventually be occupied, they did not know what disposi-tion would be made of Charleroi and Monongahela. Inthe recognition clause of the agreement Respondent rec-ognizes the Union as bargaining agent of all employees* Sr. Vincent Hospital, 223 NLRB 638 (1976); New England Confection-ery Company, 108 NLRB 728 (1954).' Victor Manufacturing & Gasket Company, 133 NLRB 1283 (1962);American Potash & Chemical Corp., 107 NLRB 1418 (1954).8 See also Pepsi-Cola Distributing Company of Knoxville. Tennessee, Inc.,241 NLRB No. 136 (1979).of the hospital in the unit classifications without refer-ence to any location. The introductory paragraph of theagreement makes reference to the projected replacementof Charleroi and Monongahela by Carroll Township.Neither contains anything which might be viewed as aclear and unmistakable waiver of the right to representCharleroi employees after the projected move tookplace.The Union's bargaining proposal and Respondent's re-jection of it also do not establish such a waiver. Whatthe Union sought was the right to represent all futureemployees in covered classifications without regard tohow the old facilities might be used or their relation tothe continuation of Respondent's existing operations atCarroll Township. When Respondent rejected theUnion's proposal, it was withdrawn. Particularly as thefuture use and work to be performed at Charleroi hadnot yet been determined, the failure of the parties toagree to include the Union's broad proposal in their con-tract does not establish that the Union agreed to yield itsright to claim continued representation rights under itsexisting certifications for employees who might be em-ployed at Charleroi after the move and who might beengaged in functions and work related to that previouslyperformed there. What the Union sought and failed togain went far beyond the obligation it seeks to enforce inthis case. Respondent urges that, in order to avoid a find-ing that it waived any future claim to representation atCharleroi, the Union, at that point, was required to havespecifically expressed its intentions to seek resolution ofits bargaining claim later in another forum. However,that requirement would place the burden on the Unionto show that it had not waived its claim and to invert theapplicable waiver standard. I find that the Union did notwaive its rights to claim representation rights for theCharleroi boiler firemen in the 1977 contract or the ne-gotiations leading to it.Respondent contends that the Union's conduct in thesummer of 1978, when it rejected Respondent's limitedoffer of recognition for the Charleroi boiler firemen, isfurther evidence of waiver. However, at that time theUnion did not reject recognition. It had initially agreedto Respondent's offer, and only changed its positionwhen it became concerned with the effect of what Re-spondent was asking the Charleroi boiler firemen to sign.Then it raised again its proposal that Respondent had re-jected in the 1977 negotiations and without further bar-gaining Respondent withdrew its offer and put an end tothe discussions. Nothing in the Union's conduct demon-strates that it abandoned any claim to represent theCharleroi boiler firemen.The next incident on which Respondent relies is theUnion's protest over the possible use of the laundry fa-cilities at Charleroi by employees at Carroll Township.Again the Union unsuccessfully sought agreement to itsproposal for recognition at Charleroi. The fact thatUnion President Oliphant at that time may have toldmanagement that she did not want laundry employeesworking in a nonunion building reflects only continueddesire on the part of the Union to represent the Charle-roi employees and recognition of the fact that Respon- MONONGAHELA VALLEY HOSPITAL, INC.73dent had not acceded to the Union's position. It does notreflect an abandonment of its position.Finally, Respondent contends that the Union's failureto grieve or otherwise protest Respondent's rejection ofits representation claims in the summer of 1978, when thecontinued use of boiler firemen at Charleroi was first dis-cussed; in September, when the possible use of laundryfacilities at Charleroi was discussed; or in late Septem-ber, when the Charleroi boiler firemen were first em-ployed establishes a waiver of its claim. Respondentpoints to the fact that, from late September until Kutskabecame union representative in January, the Union madeno effort to apply the contract to the filling of theCharleroi boiler firemen's jobs, to enforce the union-se-curity provisions of the agreement as to them, or to pro-test the discharge of one of them.It is true, as Respondent contends, that the Board willnot clarify a unit to include employees who have beenexcluded for substantial periods of time by agreement oracquiescence.9But the circumstances in this case are byno means analogous. The Union never agreed to the ex-clusion of the Charleroi boiler firemen from the bargain-ing unit. Respondent's withdrawal of its limited recogni-tion proposal in July and its consistent rejection of theUnion's proposals made it clear that any grievanceswould have been denied and that ultimately the Unionwould have to rely on either arbitration or Board pro-ceedings to enforce its claim. That the Union waited ap-proximately 3-1/2 months from the time Respondent firsthired boiler firemen to work at Charleroi until it filed itsunfair labor practice charge shows neither acquiescenceto Respondent's position that they were excluded fromthe unit nor abandonment of the union's claim. I con-clude that the evidence fails to establish that the Unionwaived its right to continue to represent the boiler fire-men at Charleroi as part of the overall bargaining unit ofRespondent's employees.For the above reasons I find that the Charleroi boilerfiremen remain a part of the bargaining unit for whichthe Union has been recognized.°I conclude thereforethat, by Respondent's admitted refusal to recognize theUnion as the representative of the Charleroi boiler fire-men as part of that unit, Respondent has refused to bar-gain with the Union in violation of Section 8(a)(5) and(1) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the above findings of fact and theentire record in this case, I make the following:" Plough., Inc., 203 NLRB 818 (1973); Union Electric Company. 217NLRB 666 (1975)'O In the light of these findings I find it unnecessary to consider fur-ther the General Counsel's alternative contention that the Charleroiboiler firemen are an accretion to the bargaining unit or Respondent'scontentions in opposition to it.CONCLUSIONS OF LAW1. Monongahela Valley Hospital, Inc., is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. United Steelworkers of America and its LocalUnion No. 8041, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All employees employed by Respondent, includingits boiler firemen/maintenance mechanics at its CharleroiDivision, but excluding nurses, confidential employees,professional employees, guards, and supervisors, as de-fined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. The Union is, and at all times since July 1, 1977, hasbeen, the exclusive representative for purposes of collec-tive bargaining of the employees in the appropriate unitdescribed above within the meaning of Section 9(a) ofthe Act.5. Since on or about January 16, 1979, Respondent hasrefused to bargain in good faith with the Union with re-spect to wages, hours, and other terms and conditions ofemployment with the boiler firemen/maintenance me-chanics employed at the Charleroi Division who are in-cluded in the appropriate unit set forth above, therebyviolating Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER I 'The Respondent, Monongahela Valley Hospital, Inc.,Charleroi and Carroll Township, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain in good faith with UnitedSteelworkers of America and its Local Union No. 8041,AFL-CIO, with respect to wages, hours, and conditionsof employment as the exclusive representative for pur-poses of collective bargaining of its employees in the fol-lowing appropriate unit:All employees employed by Re-spondent, including its boiler firemen/maintenance me-chanics at its Charleroi Division, but excluding allnurses, confidential employees, professional employees,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the above-named Union as the exclusive representative of all theemployees in the aforesaid appropriate unit with respectto wages, hours, and other terms and conditions of em-ployment, and honor any understandings which mayII In the event no exceptions are filed as provsided hb Sec. 102 4 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations. he adopted bh the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes._. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDexist or be reached with respect to all employees in theappropriate unit.(b) Post at its Charleroi and Carroll Township, Penn-sylvania, places of business copies of the attached noticemarked "Appendix."'2Copies of said notice, on formsprovided by the Regional Director for Region 6, afterbeing duly signed by Respondent's representatives, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain in good faithwith United Steelworkers of America and its LocalUnion No. 8041, AFL-CIO, with respect to wages,hours, and conditions of employment as the exclu-sive representative for purposes of collective bar-gaining of our employees in the following appropri-ate unit:All employees employed by us including ourboiler firemen/maintenance mechanics at ourCharleroi Division, but excluding all nurses, con-fidential employees, professional employees,guards, and supervisors as defined in the Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their right to engage in or refrainfrom engaging in any or all of the activities speci-fied in Section 7 of the Act.WE WILL, upon request, bargain collectively withthe above-named Union as the exclusive representa-tive of the employees in the aforesaid appropriateunit with respect to wages, hours, and other termsand conditions of employment, and honor any un-derstandings which exist or may be reached withrespect to all employees in the appropriate unit.MONONGAHELA VALLEY HOSPITAL, INC.